Citation Nr: 1229605	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-50 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to April 29, 2008, and in excess of 20 percent from April 29, 2008 for residuals of frostbite of the right foot. 

4.  Entitlement to an initial disability rating in excess of 10 percent prior to April 29, 2008, and in excess of 20 percent from April 29, 2008 for residuals of frostbite of the left foot. 

5.  Entitlement to an effective date earlier than January 20, 2009 for entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a Board videoconference hearing at the RO in May 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of entitlement to service connection for varicose veins has been raised by the record in the May 2012 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of an increased rating for the right and left foot, and for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in a combat zone. 

2.  The Veteran does not have any verifiable in-service stressors.

3.  The Veteran does not have a current diagnosis of PTSD. 

4.  On January 20, 2009, more than one year following service, the Veteran submitted a claim for entitlement to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  The criteria for an effective date prior to January 30, 2009 for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated June 2008, October 2008, April 2010, and August 2010 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in June 2008 prior to the initial unfavorable decision in December 2008.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the June 2008 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in July 2008, November 2008, April 2010, March 2011, April 2011, and May 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate to decide the claim for service connection and for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection and increased disability ratings.  The VLJ asked questions to ascertain the extent of any in-service events or injuries, any continuous symptoms since separation from service, and current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection, earlier effective date, and higher disability ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).





Service Connection - PTSD

The Board notes that the Veteran is currently service-connected for major depressive disorder.  Therefore, the Board will only address the issue of service connection for PTSD and will not address any additional psychiatric disabilities, because no other psychiatric disability has been diagnosed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran essentially contends that he has PTSD that is due to service.  The Board finds that there is no evidence that the Veteran participated in combat during active service.  The Veteran's personnel records show service in Germany and the United States, but no service in a combat area. 

Service connection for PTSD, when not related to combat, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran asserts that he has PTSD related to his being forced to leave Germany without his family.  The Board does not find this to be a sufficient or verifiable stressor. 

In any event, the Board notes that even if the Veteran experienced a traumatic event during service, the Veteran does not have a current diagnosis of PTSD as required for service connection.  The Board acknowledges VA treatment records that note probable PTSD; however these findings are inconclusive and do not provide the required diagnosis for service-connection.  Additionally, the Veteran was examined in November 2008 and a diagnosis was not found.  An April 2010 VA psychiatric examination also did not provide a diagnosis of PTSD.  An April 2011 VA examiner specifically noted that PTSD was not found.  The Veteran instead has been diagnosed with and service-connected for major depressive disorder.  

Without a credible in-service stressor or a diagnosis of PTSD, service connection may not be granted for PTSD.  Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date - Service Connection Left Knee

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran submitted his current claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for a left knee disability in this case on January 30, 2009.  Therefore, the proper effective date of January 30, 2009, was afforded since the claim was received more than one year following the Veteran's separation from service.  

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal application for service connection on January 30, 2009, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2011).  After reviewing the record, the Board concludes that there are no documents submitted prior to January 30, 2009, indicating an intent to claim entitlement to service connection for a left knee disability.  The Veteran asserts that the effective date of his left knee disability should be the same date as his right knee disability; however, the Board notes nothing of record indicating an attempt to claim a left knee disability at the time of right knee service connection.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for a left knee disability, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an effective date earlier than January 30, 2009 for the grant of service connection for a left knee disability is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding a higher initial disability rating for the residuals of frostbite of the bilateral feet and for an increased initial rating for a right knee disability.  The Board notes that in the May 2012 hearing, the Veteran noted that his feet had worsened.  Specifically, the Veteran noted that he uses four different kinds of cream and that his feet crack and bleed.  He also noted that he has problems moving his feet and with his toenails turning yellow and brittle.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the Veteran testified as to a worsening of his frostbite residuals, the Board finds that a new examination is required before a final decision on the merits may be made.  

The Board finds that a new examination for the right knee is required.  The current examination is inadequate because the Board is unable to interpret the range of motion findings which were expressed in negative degrees rather than in positive degrees as required by the rating schedule.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of his frostbite residuals of the bilateral feet.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  the Veteran should be scheduled for a VA examination to ascertain the extent of his right knee disability.  All necessary testing should be conducting including range of motion testing and X-rays, if indicated.  All ranges of motion should be described in positive degrees in conjunction with the rating schedule.  The examiner should also address whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202   (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in either knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, the severity. A complete rationale must be provided for any opinion stated. An examination report should be prepared and associated with the claims file

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


